DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8 and 12 of conflicting U.S. Patent No. US 10547228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 are being anticipated by claims 1-4, 7, 8 and 12 of the conflicting patent US 10547228 B2.

Instant Application (17/115,390)
Conflicting Patent (US 10547228 B2)
1. A busbar comprising:

an insulating body;





a plurality of first driving terminals disposed on the insulating body;

a plurality of second driving terminals disposed on the insulating body;

a plurality of third driving terminals disposed on the insulating body; and


a neutral terminal disposed on the insulating body,












wherein a first end of the plurality of the first driving terminals, a first end of the plurality of the second driving terminals, and a first end of the plurality of the third driving terminals are disposed on a first virtual circle, wherein a second end of the plurality of the first driving terminals, a second end of the plurality of the second driving terminals, and a second end of the plurality of the third driving terminals are disposed on a second virtual circle,  

wherein a diameter of the second virtual circle is greater than a diameter of the first virtual circle, and


wherein a center of the first virtual circle is identical to a center of the second virtual circle.


















2. The busbar of Claim 1, wherein the plurality of first driving terminals, second driving terminals, and third driving terminals have the same shape.


3. The busbar of Claim 1, wherein the plurality of the first driving terminals, the second driving terminals, and the third driving terminals comprise: a body portion comprising the first end and the second end; connection portions connected to the first end of the body portion; and

a terminal portion protruding from the body portion in a direction of a shaft.







4. The busbar of Claim 1, wherein the neutral terminal comprises a plurality of neutral terminals, and wherein shapes of the plurality of the neutral terminals are identical.

5. The busbar of Claim 1, wherein the insulating body includes insertion grooves in which the plurality of the first driving terminals, the second driving terminals, and the third driving terminals are disposed.

6. The busbar of Claim 1, wherein the plurality of first driving terminals, second driving terminals, and third driving terminals are coplanar.


7. The busbar of Claim 3, wherein connection portions comprise a first connection portion connected to the first end of the body portion and a second connection portion connected to the second end of the body portion.


8. The busbar of Claim 7, comprising extension portions disposed between the connection portion and the body portion, wherein the extension portions extend in a direction perpendicular to the direction of the shaft; and

wherein a length of the extension portions connected to the first connection portion is different from a length of the extension portions connected to the second connection portion.

9. The busbar of Claim 8, wherein the length of the extension portions connected to the first connection portion is greater than the length of the extension portions connected to the second connection portion.

10.  A busbar comprising:

an insulating body;





a plurality of first driving terminals disposed on the insulating body

 a plurality of second driving terminals disposed on the insulating body;

a plurality of third driving terminals disposed on the insulating body; and


a neutral terminal disposed on the insulating body, wherein the plurality of the first driving terminals, the second driving terminals, and the third driving terminals comprise:

































a body portion comprising a first end and a second end; connection portions connected to the first end of the body portion; and










a terminal portion protruding from the body portion in a direction of a shaft, 







wherein at least one of the plurality of the first driving terminals, at least one of the plurality of the second driving terminals, and at least one of the plurality of the third driving terminals has the same shape.













20. A power transmission system comprising:

a motor including a first circuit and a second circuit;

a first driving unit electrically connected to the first circuit;

a second driving unit electrically connected to the second circuit; and

a control unit configured to control the first driving unit and the second driving unit,

wherein the first circuit includes a first coil set and a first terminal set configured to electrically connect the first coil set, and the second circuit includes a second coil set and a second terminal set configured to electrically connect the second coil set, 

wherein the first terminal set and the second terminal set comprise a plurality of first driving terminals, a plurality of second driving terminals, and a plurality of third driving terminals,





wherein a first end of the plurality of the first driving terminals, a first end of the plurality of the second driving terminals, and a first end of the plurality of the third driving terminals are disposed on a first virtual circle, wherein a second end of the plurality of the first driving terminals, a second end of the plurality of the second driving terminals, and a second end of the plurality of the third driving terminals are disposed on a second virtual circle, 




wherein a diameter of the second virtual circle is greater than a diameter of the first virtual circle, and



wherein a center of the first virtual circle is identical to a center of the second virtual circle.

1. A busbar comprising:


an insulating body;


a plurality of neutral terminals disposed on the insulating body; and

a plurality of first driving terminals,


a plurality of second driving terminals, and

a plurality of third driving terminals disposed on the insulating body, wherein the neutral terminals,

see section (b)


first driving terminals, second driving terminals, and third driving terminals are electrically insulated from each other, and 

wherein the first driving terminals, second driving terminals, and third driving terminals have the same shape,


wherein a diameter of a first virtual circle connected to first ends of each of the first driving terminals, the second driving terminals, and the third driving terminals is smaller than a diameter of a second virtual circle connected to second ends of each of the first driving terminals, the second driving terminals, and the third driving terminals,


see section (h) for diameter of first virtual circle is smaller than diameter of second virtual circle.


wherein centers of the first virtual circle and the second virtual circle are identical, 


wherein each of the first driving terminals, the second driving terminals, and the third driving terminals comprises: a body portion comprising the first end and the second end; a first connection portion connected to the first end of the body portion; and a second connection portion connected to the second end of the body portion, wherein the first connection portion and the second connection portion protrude toward an outside of the second virtual circle.



See claim 1 section (g) above.





See section (j) and claim 7.







7. The busbar of claim 1, wherein each of the first driving terminals, second driving terminals, and third driving terminals includes a terminal portion protruding from the body portion in a direction of a shaft.

See section (b) of claim 1 and claim 3.
3. The busbar of claim 1, wherein each of the plurality of neutral terminals has the same shape.
2. The busbar of claim 1, wherein the insulating body includes insertion grooves in which the first driving terminals, second driving terminals, and third driving terminals are disposed.

4. The busbar of claim 1, wherein the first driving terminals, second driving terminals, and third driving terminals are coplanar.


See claim 1 section (j) above.







8. The busbar of claim 7, further comprising extension portions disposed between the connection portion and the body portion, wherein the extension portions extend in a direction perpendicular to the direction of the shaft; and
wherein a length of the extension portions connected to the first connection portion is longer than a length of the extension portions connected to the second connection portion.

See claim 8 above.






1. A busbar comprising:

an insulating body;


a plurality of neutral terminals disposed on the insulating body; and

a plurality of first driving terminals,


a plurality of second driving terminals, and

a plurality of third driving terminals disposed on the insulating body, wherein the neutral terminals,

see section (b)



first driving terminals, second driving terminals, and third driving terminals are electrically insulated from each other, and 

wherein the first driving terminals, second driving terminals, and third driving terminals have the same shape,


wherein a diameter of a first virtual circle connected to first ends of each of the first driving terminals, the second driving terminals, and the third driving terminals is smaller than a diameter of a second virtual circle connected to second ends of each of the first driving terminals, the second driving terminals, and the third driving terminals,


see section (h) for diameter of first virtual circle is smaller than diameter of second virtual circle.


wherein centers of the first virtual circle and the second virtual circle are identical, 


wherein each of the first driving terminals, the second driving terminals, and the third driving terminals comprises: a body portion comprising the first end and the second end; a first connection portion connected to the first end of the body portion; and a second connection portion connected to the second end of the body portion, wherein the first connection portion and the second connection portion protrude toward an outside of the second virtual circle.


See claim 7.








See claim 1 section (g)







7. The busbar of claim 1, wherein each of the first driving terminals, second driving terminals, and third driving terminals includes a terminal portion protruding from the body portion in a direction of a shaft.





12. A power transmission system comprising:

a motor including a first circuit and a second circuit;

a first driving unit electrically connected to the first circuit;

a second driving unit electrically connected to the second circuit; and

a control unit configured to control the first driving unit and the second driving unit,

wherein the first circuit includes a first coil set and a first terminal set configured to electrically connect the first coil set, and the second circuit includes a second coil set and a second terminal set configured to electrically connect the second coil set, 

wherein the first terminal set and the second terminal set comprise a plurality of first driving terminals, a plurality of second driving terminals, and a plurality of third driving terminals,

wherein the first driving terminals, second driving terminals, and third driving terminals have the same shape,

wherein a diameter of a first virtual circle connected to first ends of each of the first driving terminals, the second driving terminals, and the third driving terminals is smaller than a diameter of a second virtual circle connected to second ends of each of the first driving terminals, the second driving terminals, and the third driving terminals,

See section (h) for diameter of first virtual circle is smaller than diameter of second virtual circle



wherein centers of the first virtual circle and the second virtual circle are identical, 


wherein each of the first driving terminals, the second driving terminals, and the third driving terminals comprises: a body portion comprising the first end and the second end; a first connection portion connected to the first end of the body portion; and a second connection portion connected to the second end of the body portion, wherein the first connection portion and the second connection portion protrude toward an outside of the second virtual circle.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. (US 2009/0039720 A1) in view of Tamura (US 2016/0020658 A1).
RE claim 10, Tsukashima teaches a busbar 1 (Fig.2) comprising: an insulating body 100 (¶ 77); a plurality of first driving terminals (11, 13) disposed on the insulating body 100; a plurality of second driving terminals (12, 23) disposed on the insulating body 100; a plurality of third driving terminals (31, 34) disposed on the insulating body 100; and a neutral terminal 32 disposed on the insulating body 100, wherein the plurality of the first driving terminals (11, 13), the second driving terminals (12, 23), and the third driving terminals (31, 34) comprise: a body portion comprising a first end and a second end (Fig.2); connection portions (e.g.: 3111W, 2111W, see Fig.2) connected to the first end of the body portion (of driving terminal 31); and a terminal portion (e.g.: 31T) protruding from the body portion in a direction (A) (¶ 37) (Fig.2) of a shaft, wherein at least one of the plurality of the first driving terminals (11, 13), at least one of the plurality of the second driving terminals (12, 23), and at least one of the plurality of the third driving terminals (31, 34) has the same shape (see Fig.2).
Tsukashima does not teach a shaft.
Tamura teaches a shaft 13 (Fig.1 and ¶ 68) as well as terminal portion (e.g. 66, 64, see Fig.6) protruding from in a direction of a shaft. The shaft allows the rotor to be rotated freely with respect to the stator 20 (¶ 68). Further, the shaft is well-known for transmitting and/or outputting mechanical rotation energy to external load.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukashima by having a shaft, as taught by Tamura, for the same reasons as discussed above.

Allowable Subject Matter
Claims 11-19 are allowed.
RE claim 11, the prior-art does not teach, inter alia, a motor comprising: a housing; a stator disposed in the housing; a rotor disposed in the housing; a shaft disposed in the housing; and a busbar disposed on the stator, wherein the busbar comprises: an insulating body; a plurality of first driving terminals disposed on the insulating body; a plurality of second driving terminals disposed on the insulating body; a plurality of third driving terminals disposed on the insulating body; and a neutral terminal disposed on the insulating body, wherein a first end of the plurality of the first driving terminals, a first end of the plurality of the second driving terminals, and a first end of the plurality of the third driving terminals are disposed on a first virtual circle, wherein a second end of the plurality of the first driving terminals, a second end of the plurality of the second driving terminals, and a second end of the plurality of the third driving terminals are disposed on a second virtual circle, wherein a diameter of the second virtual circle is greater than a diameter of the first virtual circle, wherein a center of the first virtual circle is identical to a center of the second virtual circle.
Claims 12-19 are allowable for their dependency on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834